DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hoetzel (US 20100145717) in view of Vickery (US 20190207267) and in further view of Swappable Batteries Motorcycle Consortium (SBMC) as mentioned in ChargedEVS.com article dated 04/12/2021. The position paper of the SBMC which describes the agreement is referenced below.

Regarding claim 1, Hoeltzel teaches an electric vehicle (EV) battery resource sharing system (FIG. 3 shows an accumulator/battery exchange station for exchange of accumulators/batteries).
Hoetzel teaches a plurality different vehicle manufacturing companies that manufacture a plurality of different model EVs that are powered by at least one standardized EV battery module (defined in paragraph [0039] wherein standardized batteries can be accommodated by a plurality of different electric vehicles). 
	Hoeztel teaches wherein the plurality of different vehicle manufacturing companies, the plurality of battery manufacturers, the plurality of battery providers, and the plurality of battery exchange facilities are each identified by a unique identifier (paragraph [0026] teaches wherein the batteries may be equipped with an identifier interpreted as a RFID which provides information on the battery, which is manufactured by a plurality of different manufacturers). 
Hoetzel teaches a plurality of standardized EV battery modules, wherein the plurality of standardized EV battery modules includes the discharged first standardized EV battery module and the full charged second standardized EV battery module (figure 1 shows wherein a plurality of standardized EV battery modules, items 1, 2, and 3, includes the discharge EV battery modules. Paragraph [0052] teaches wherein the batteries items 1,2, and 3 are depleted batteries and the second standardized batteries item 6,7, and 8 are fully charged standard batteries. The abstract teaches wherein the batteries used within the system are standardized. 
	Hoetzel teaches wherein the first standardized EV battery module stores a first identity information that uniquely identifies the first standardized EV battery module that and that identifies the first battery manufacturer in a first module information device (paragraph [0026] teaches wherein the accumulators/batteries may be equipped with a first identity information interpreted as a data unit, which identifies the manufacturer).
	Hoetzel teaches wherein the second standardized EV battery module stores a second identity information that uniquely identifies the second standardized EV battery module and that identifies the second battery manufacturer in a second module information device  (paragraph [0026] teaches wherein the accumulators/batteries may be equipped with a first identity information interpreted as a data unit, which identifies the manufacturer. Paragraph [0026] teaches wherein each battery comprises a data unit thus a second battery may comprise a data unit to identify a second manufacturer).
Hoetzel teaches wherein each of the plurality of standardization EV battery modules is configured to provide power to any of the plurality of different models of EVs (paragraph [0039] teaches wherein the accumulators/batteries standardised at least in groups can in turn be accommodated in vehicles of different manufacturers).
	Hoetzel teaches wherein each different EV contains a battery swap cabinet that is configured to releaseably secure at least one of the plurality of standardized EV battery module and is configured to electrically couple the at least one standardized EV battery module to an electric terminal of the EV battery swap cabinet to provide power to an electric motor of the EV (shown in figure 3 wherein EV, item 31, comprises a battery swap cabinet item 33 interpreted as a receiver shaft, which secures a standardized battery item 34 which provides power to an electric motor of the EV).
	Hoetzel teache a first battery exchange facility, wherein the battery exchange facility is a first one of the plurality of battery exchange facilities (shown in figure 3 a battery exchange facility interpreted as an accumulator/ battery exchange station). 
	Hoetzel teaches wherein the first battery exchange facility has previously charged to at least a predefined amount of electrical power the second standardized EV battery module and has secured the second standardized EV battery module (paragraph [0052] teaches wherein the batteries are charged within the station and the second batteries 6,7, and 8 are secured within the charging station).
	Hoetzel teaches wherein the battery exchange facility releases the fully charged second standardized EV battery module to the user after a payment has been made by the user for the fully charged second standardized EV battery module (paragraph [0021] teaches wherein the user provides a payment to the station so that the standardized EV battery module may be exchanged). 
	Hoetzel teaches wherein the battery exchange facilities recharges the discharge first standardized EV battery module after the user has placed the first discharge first standardized EV battery module intero the battery exchange facility (paragraph [0052] teaches wherein the accumulator/battery exchange station 5 which also serves as a charging station for accumulators/batteries 6, 7 and 8. Each charged accumulator/battery is issued in the same order as an allocated empty accumulator/battery 1, 2, 3 enters the station 5).
	Hoetzel does not explicitly teach wherein the first standardized EV battery module stores a first use history information associated with the unique identifier of the plurality of different vehicle manufacturing companies, the unique identifier of the plurality of battery providers, and unique identifier of the plurality of battery exchange facilities into the first module information device, and wherein the second standardized EV battery module stores a second use history information associated with the unique identifier of the plurality of different vehicle manufacturing companies, the unique identifier of the plurality of battery providers and the unique identifier of the plurality of battery exchange facilities into the second module information device.
	Vickery teaches wherein the first standardized EV battery module stores a first use history information associated with the unique identifier of the plurality of different vehicle manufacturing companies, the unique identifier of the plurality of battery providers, and unique identifier of the plurality of battery exchange facilities into the first module information device, and wherein the second standardized EV battery module stores a second use history information associated with the unique identifier of the plurality of different vehicle manufacturing companies, the unique identifier of the plurality of battery providers and the unique identifier of the plurality of battery exchange facilities into the second module information device (paragraphs [0028] – [0030] teaches wherein the usage history of a first and second battery are stored within a unique identity or profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Hoetzel reference with the data storage of the Vickery reference so that the batteries may be properly charged, stored and managed for future use and exchange. 
The suggestion/motivation for combination can be found in the Vickery reference in paragraph [0029] wherein storing data of batteries for management is taught. 
Hoetzel in view of Vickery do not explicitly teach comprising: a battery module standardization alliance comprising: a plurality of battery manufacturers that manufacture the standardized EV battery module; a plurality of battery exchange facilities located where a user of an EV exchanges a discharged first standardized EV battery module manufactured by a first one of the plurality of battery manufacturers for a fully charged second standardized EV battery module that is manufactured by a second one of the plurality of battery manufacturers, and wherein the battery module standardization alliance is based on an alliance agreement between the plurality of different vehicle manufacturing companies, the plurality of battery manufacturers, the plurality of battery providers, and the plurality of battery exchange facilities.
The Swappable Batteries Motorcycle Consortium (SBMC) : a battery module standardization alliance comprising: a plurality of battery manufacturers that manufacture the standardized EV battery module(defined in the first paragraph of the ChargedEVs.com article wherein a plurality of battery manufacturers, Honda, Kawasaki, Suzuki and Yamaha, have reached and agreement to standardize swappable batteries). 
The SBMC teaches  a plurality of battery exchange facilities located where a user of an EV exchanges a discharged first standardized EV battery module manufactured by a first one of the plurality of battery manufacturers for a fully charged second standardized EV battery module that is manufactured by a second one of the plurality of battery manufacturers, and wherein the battery module standardization alliance is based on an alliance agreement between the plurality of different vehicle manufacturing companies, the plurality of battery manufacturers, the plurality of battery providers, and the plurality of battery exchange facilities (the SMBC position paper teaches the plurality of manufacturing companies developing a plurality of batteries and charging station based on the common standards determined within the agreement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Hoeztel in view of Vickery reference with the standardization system of the Swappable Batteries Motorcycle Consortium reference so that the user may be able to use a standard type of battery and purchase from a variety of locations.
The suggestion/motivation for combination can be found in the SMBC Position paper reference in the introduction wherein making standard battery system for a plurality of vehicles is taught. 

Allowable Subject Matter
Claims 2, 4, 6, 8, 9, 11, 13, 14, 16, 17, 18, 19, 20, 21, 22, 23,  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24 – 27 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




	





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859